Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on January 20, 2022. Claims 1, 3-5 are pending.

Allowable Subject Matter
Claims 1, 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claim 1, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of  a total number of the braking/driving devices, the upper actuators and the lower actuators is larger than a number of the target motion state quantities, and the control unit is configured to calculate the target braking/driving forces, the target upper actively generated forces, and the target lower actively generated forces so that a square norm of the target braking/driving forces, the target upper actively generated forces and the target lower actively generated forces becomes minimum and motion state quantities of the vehicle becomes the target motion state quantities and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRUC M DO/Primary Examiner, Art Unit 3666